Name: Regulation No 6/66/Euratom, 121/66/EEC of the Councils of 28 July 1966 laying down the list of places for which a rent allowance may be granted, the maximum amount of that allowance and the rules for granting it
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  economic geography;  social protection
 Date Published: nan

 Avis juridique important|31966R0121Regulation No 6/66/Euratom, 121/66/EEC of the Councils of 28 July 1966 laying down the list of places for which a rent allowance may be granted, the maximum amount of that allowance and the rules for granting it Official Journal 150 , 12/08/1966 P. 2749 - 2750 Finnish special edition: Chapter 1 Volume 1 P. 0029 Swedish special edition: Chapter 1 Volume 1 P. 0029 Danish special edition: Series I Chapter 1965-1966 P. 0185 English special edition: Series I Chapter 1965-1966 P. 0212 Greek special edition: Chapter 01 Volume 1 P. 0097 Spanish special edition: Chapter 01 Volume 1 P. 0113 Portuguese special edition Chapter 01 Volume 1 P. 0113 ++++( 1 ) OJ NO 45 , 14 . 6 . 1962 , P . 1385/62 . REGULATION NO 121/66/EEC OF THE COUNCIL OF 28 JULY 1966 LAYING DOWN THE LIST OF PLACES FOR WHICH A RENT ALLOWANCE MAY BE GRANTED , THE MAXIMUM AMOUNT OF THAT ALLOWANCE AND THE RULES FOR GRANTING IT THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION NO 31 ( EEC ) , 11 ( EAEC ) ( 1 ) ON THE STAFF REGULATIONS OF OFFICIALS AND THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 14A OF ANNEX VII TO THOSE STAFF REGULATIONS AND ARTICLES 22 AND 67 OF THOSE CONDITIONS OF EMPLOYMENT ; HAVING REGARD TO THE PROPOSALS FROM THE COMMISSION OF THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS IT IS FOR THE COUNCILS , ACTING IN ACCORDANCE WITH THE PROCEDURE REFERRED TO IN ARTICLE 65 ( 3 ) OF THE STAFF REGULATIONS TO LAY DOWN THE LIST OF PLACES FOR WHICH A RENT ALLOWANCE MAY BE GRANTED , THE MAXIMUM AMOUNT OF THAT ALLOWANCE AND THE RULES FOR GRANTING IT ; HAVE ADOPTED THIS REGULATION : ARTICLE 1 AN OFFICIAL EMPLOYED IN A PLACE WHERE THE PROBLEM OF ACCOMODATION IS RECOGNISED AS BEING PARTICULARLY DIFFICULT MAY BE GIVEN A RENT ALLOWANCE UNDER THE CONDITIONS SET OUT BELOW . ARTICLE 2 1 . THE PLACES OF EMPLOYMENT FOR WHICH THE ALLOWANCE REFERRED TO IN ARTICLE 1 MAY BE GRANTED SHALL BE : GERMANY KARLSRUHE GARCHING GEESTHACHT FRANCE PARIS DEPARTMENTS OF HAUTS-DE-SEINE , SEINE-ST.-DENIS , VAL-DE-MARNE , ESSONNE , YVELINES , VAL D ' OISE CADARACHE GRENOBLE UNITED KINGDOM LONDON SWITZERLAND GENEVA . 2 . IN ADDITION TO THE PLACES REFERRED TO IN PARAGRAPH 1 , A RENT ALLOWANCE MAY ALSO BE GRANTED IN RESPECT OF PLACES WHERE THERE ARE NOT MORE THAN THREE OFFICIALS . IN THIS CASE , THE COMMISSIONS SHALL NOTIFY THE COUNCILS AND THE LIST SUBMITTED SHALL BE DEEMED TO HAVE BEEN APPROVED IF WITHIN SIX WEEKS NO DELEGATION HAS EXPRESSED A WISH TO CONTEST THE GRANTING OF A RENT ALLOWANCE IN RESPECT OF THOSE PLACES . ARTICLE 3 BEFORE GRANTING ANY ALLOWANCE , THE APPOINTING AUTHORITY SHALL SEE WHETHER THE ACCOMODATION IS SUITABLE FOR THE REQUIREMENTS OF THE OFFICIAL , HAVING REGARD TO HIS DUTIES AND HIS FAMILY CIRCUMSTANCES , AND THE NUMBER OF DEPENDANTS ACTUALLY LIVING UNDER HIS ROOF . WHERE APPROPRIATE , IT MAY SET A LIMIT ON THE AMOUNT OF RENT TAKEN INTO ACCOUNT FOR CALCULATING THE ACCOMODATION ALLOWANCE . ARTICLE 4 SUBJECT TO THE PROVISIONS OF ARTICLE 3 , A RENT ALLOWANCE SHALL BE GRANTED TO AN OFFICIAL WHOSE MONTHLY RENT EXCLUDING , WHERE APPROPRIATE , THE COST OF UTILITIES SUCH AS HEATING , WATER , GAS , ELECTRICITY AND MAINTENANCE SERVICES , AMOUNTS TO MORE THAN : 18 % FOR OFFICIALS UP TO AND INCLUDING GRADE B2 20 % FOR OFFICIALS FROM GRADE B1 TO GRADE A4 22 % FOR OFFICIALS ABOVE GRADE A4 OF HIS TOTAL EMOLUMENTS AS DETERMINED BELOW . TOTAL EMOLUMENTS SHALL COMPRISE BASIC SALARY PLUS EXPATRIATION ALLOWANCE AND HEAD OF HOUSEHOLD ALLOWANCE , LESS THE COMPULSORY DEDUCTIONS REFERRED TO IN ARTICLE 64 OF THE STAFF REGULATIONS AND COMMUNITY TAX . THE AMOUNT THUS OBTAINED SHALL BE ADJUSTED BY THE CORRECTIVE FACTOR APPLICABLE AT THE PLACE OF EMPLOYMENT OF THE OFFICIAL CONCERNED . ARTICLE 5 THE INSTITUTION SHALL BE RESPONSIBLE FOR THAT PART OF THE RENT WHICH EXCEEDS THE PERCENTAGES INDICATED IN THE FIRST PARAGRAPH OF ARTICLE 4 TO THE EXTENT OF : 50 % FOR AN UNMARRIED OFFICIAL AND AN OFFICIAL WHO IS A HEAD OF HOUSEHOLD WITHOUT DEPENDANTS ; 55 % FOR AN OFFICIAL WHO IS A HEAD OF HOUSEHOLD WITH ONE DEPENDENT ; 60 % FOR AN OFFICIAL WHO IS A HEAD OF HOUSEHOLD WITH MORE THAN ONE DEPENDENT ; WHERE THE EXPRESSION " DEPENDENT " HAS THE MEANING DEFINED IN ARTICLE 2 OF ANNEX VII TO THE STAFF REGULATIONS . ARTICLE 6 RENT ALLOWANCES SHALL IN NO CASE EXCEED 5 % OF THE TOTAL EMOLUMENTS INDICATED IN THE SECOND PARAGRAPH OF ARTICLE 4 . ARTICLE 7 THIS REGULATION SHALL ENTER INTO FORCE ON 1 JANUARY 1966 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1966 . FOR THE COUNCILS THE PRESIDENT S . A . POSTHUMUS